EXHIBIT 10.10





THIRD AMENDMENT

TO THE

AMC ENTERTAINMENT HOLDINGS, INC.

2013 EQUITY INCENTIVE PLAN

THIS THIRD AMENDMENT (this “Amendment”) is approved as of October 30, 2020, for
the purpose of amending that certain AMC Entertainment Holdings, Inc. (the
“Company”) 2013 Equity Incentive Plan (the “Plan”), adopted as of December 23,
2013. Capitalized terms used in this Amendment shall have the same meanings
given to them in the Plan unless otherwise indicated.

1.

Amendment.

14.9 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be paid or withheld from an Award or
an amount paid in satisfaction of an Award. Any required withholdings shall be
paid by the Participant on or prior to the payment or other event that results
in taxable income in respect of an Award. The Award Agreement may specify the
manner in which the withholding obligation shall be satisfied with respect to
the particular type of Award, which may include permitting the Participant to
elect to satisfy the withholding obligation by tendering shares of Common Stock
to the Company or having the Company withhold a number of shares of Common Stock
having a value up to the maximum statutory tax or similar charge required to be
paid or withheld.

2.

Miscellaneous.

Except as amended hereby, the Plan remains in full force and effect.

--------------------------------------------------------------------------------